


110 HR 3745 IH: Mandarin Language Teaching Grant Act

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3745
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. Knollenberg
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To improve Mandarin language education by authorizing
		  grants to support the creation of Mandarin language classes for elementary and
		  secondary school and adult education program students.
	
	
		1.Short titleThis Act may be cited as the
			 Mandarin Language Teaching Grant Act
			 of 2007.
		2.DefinitionsIn this Act:
			(1)SecretaryThe
			 term Secretary means the Secretary of Education.
			(2)StateThe
			 term State means the 50 States of the United States, the District
			 of Columbia, the Commonwealth of Puerto Rico, the United States Virgin Islands,
			 Guam, and American Samoa.
			(3)Eligible
			 entityThe term eligible entity means a school
			 district located in any State, or a group of two or more school districts
			 located in any State.
			3.Grant
			 program
			(a)GrantsThe
			 Secretary is authorized to award grants to eligible entities to institute
			 Mandarin language classes for elementary and secondary school and adult
			 education students.
			(b)TermEach
			 grant shall be for a term of 5 years.
			(c)Instructor
			 compensationFunds received
			 under such grant may be used to pay any salary or benefit to a Mandarin
			 language instructor.
			(d)SupplantingFunds made available under this section
			 shall supplement, and not supplant, other Federal, State, or local funds
			 available to an eligible entity to carry out activities described in this
			 Act.
			4.Application
			 procedures
			(a)ApplicationTo be considered for a grant under section
			 3, an eligible entity shall submit to the Secretary an application, at such
			 time, in such manner, and including such information as the Secretary may
			 require.
			(b)Criteria for
			 approvalIn making a determination of whether to award to an
			 eligible entity a grant under section 3, the Secretary shall give special
			 consideration to applications describing programs that—
				(1)include a range of class levels, from
			 beginner to advanced;
				(2)link speakers in
			 the community who are bilingual in English and Mandarin with elementary and
			 secondary schools in order to promote two-way language learning;
				(3)promote the
			 sequential study of Mandarin language for students, beginning in elementary
			 school;
				(4)make effective use
			 of technology, such as computer-assisted instruction, language laboratories, or
			 distance learning, to promote Mandarin language study;
				(5)promote innovative
			 activities, such as Mandarin language immersion, partial Mandarin language
			 immersion, or content-based instruction; and
				(6)promote a
			 comprehensive approach to learning Mandarin, which includes programs on the
			 history and culture of China.
				5.Authorization of
			 appropriations
			(a)FundingThere are authorized to be appropriated to
			 the Secretary for the purpose of making grants under section 3 of this Act
			 $50,000,000 for the period beginning with fiscal year 2008 and ending with
			 fiscal year 2013.
			(b)Availability of
			 fundsAmounts appropriated
			 under this section are authorized to remain available until expended.
			
